     Case 2:20-cv-01796-JAD-VCF Document 12 Filed 10/27/20 Page 1 of 2



 1   Brandi M. Planet, NV #11710
     LEX DOMUS LAW
 2   1712 Tesara Vista Pl.,
     Las Vegas, NV 89128
 3
     Telephone: (702) 340-9227
 4   brandi@lexdomuslaw.com
     Attorneys for Defendant
 5   Midland Funding LLC
 6                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 7

 8
       NOEL FUENTES,                                     )
 9                                                       )
                              Plaintiff,                 )
10                                                       )   Case No. 2:20-cv-01796-JAD-VCF
                       v.                                )
11                                                       )
12     MIDLAND FUNDING LLC; EXPERIAN                     )   STIPULATION AND ORDER FOR
       INFORMATION SOLUTIONS, INC.;                      )   EXTENSION OF TIME FOR
13     EQUIFAX INFORMATION SERVICES,                     )   DEFENDANT MIDLAND FUNDING
       LLC,                                              )   LLC TO RESPOND TO COMPLAINT
14                                                       )
                              Defendants.                )                (First Request)
15

16

17          Plaintiff Noel Fuentes (“Plaintiff”), and Defendant Midland Funding LLC (“Midland”)

18   (collectively, the “Parties”), by and through counsel, hereby stipulate and agree to a fourteen (14)

19   day extension of time for Midland to respond to Plaintiff’s Complaint, and hereby states as follows:

20          1.      This is Midland's first stipulation for extension of time to respond to Plaintiff’s

21   Complaint.

22          2.      On or about September 25, 2020, Plaintiff filed this lawsuit. Dkt. No. 1.

23          3.      Midland was served on October 6, 2020, thereby making Midland’s response due

24   by October 27, 2020.

25          4.      Midland needs additional time to research the allegations in the Complaint to

26   prepare a proper response and to explore the possibility of early resolution.

27          5.      Based on the above, Midland hereby requests a brief extension of time to respond

28   to the Complaint through and including November 10, 2020.
     Case 2:20-cv-01796-JAD-VCF Document 12 Filed 10/27/20 Page 2 of 2



 1          6.     This extension is not sought for purposes of delay and will not prejudice Plaintiff.

 2          7.     Plaintiff, through counsel, agrees to the extension through and including November

 3   10, 2020.

 4   Stipulated and Agreed: October 26, 2020

 5    /s/ Brandi M. Planet                            By: /s/ Steven A. Alpert
      Brandi M. Planet, Esq., NV #11710               Steven A. Alpert, Esq., NV #8353
 6    LEX DOMUS LAW                                   PRICE LAW GROUP, APC
      1712 Tesara Vista Pl.,                          5940 S Rainbow Blvd.
 7    Las Vegas, NV 89128                             Las Vegas, NV 89118
 8    Telephone: (702) 340-9227                       T: (702) 794-2008
      brandi@lexdomuslaw.com                          F: (866) 401-1457
 9    Attorneys for Defendant                         E: alpert@pricelawgroup.com
      Midland Funding LLC                             Attorneys for Plaintiff Noel Fuentes
10

11

12                                               ORDER

13          IT IS SO ORDERED.

14

15                                                 ____________________________________

16                                                 UNITED STATES MAGISTRATE JUDGE

17

18
                                                           10-27-2020
19                                                 Dated:______________________________

20

21

22

23

24

25

26

27

28


                                                    -2-
